 
OPTION AGREEMENT


This Option Agreement (this “Agreement”) is dated September 16, 2010, and is
entered into in Tianjin City, People’s Republic of China (“PRC” or “China”) by
and between Tianjin Junhe Enterprise Management Consulting Co., Ltd. (“Party
A”), and Tianjin Joway Shengshi Group Co., Ltd. (“Party B”), and the undersigned
shareholders of Party B (each a “Shareholder” and collectively the
“Shareholders”). Party A, Party B and the Shareholders are each referred to in
this Agreement as a “Party” and collectively as the “Parties.”


RECITALS


1.           Party B is engaged in the business of manufacture and sale of knit
goods, bedding, tourmaline health-care product (excluding edible products),
water filter, and wooden products; wholesale and retail of gymnasium equipment,
daily necessities and stationery; consulting services on consuming
information  (the “Business”). Party A has the expertise in consulting, and
Party A and Party B has entered into a Consulting Services Agreement to provide
Party B with various consulting services in connection with the Business.


2.           The Shareholders collectively holds 100% of the issued and
outstanding equity interests of Party B (collectively the “Equity Interest”).


3.           The Parties are entering into this Agreement in connection with the
Consulting Services Agreement.


NOW, THEREFORE, the Parties to this Agreement hereby agree as follows:


1.           PURCHASE AND SALE OF EQUITY INTEREST


1.1         Grant of Rights. The Shareholders (hereinafter the “Transferors”)
hereby collectively and irrevocably grant to Party A or a designee of Party A
(the “Designee”) an option to purchase at any time, to the extent permitted
under PRC Law, all or a portion of the Equity Interest in accordance with such
procedures as determined by Party A, at the price specified in Section 1.3 of
this Agreement (the “Option”).  No Option shall be granted to any party other
than to Party A and/or a Designee.  Party B hereby agrees to grant the Party C’s
Option to Party A and/or the Designee.  As used herein, Designee may be an
individual person, a corporation, a joint venture, a partnership, an enterprise,
a trust or an unincorporated organization.


1.2         Exercise of Rights.  According with the requirements of applicable
PRC laws and regulations, Party A and/or the Designee may exercise the Option at
any time by issuing a written notice (the “Notice”) to one or more of the
Transferors and specifying the amount of the Equity Interest to be purchased
from such Transferor(s) and the manner of purchase.

 

--------------------------------------------------------------------------------

 


1.3         Purchase Price.


1.3.1    The purchase price of the Equity Interest pursuant to an exercise of
the Option shall be equal to the capital paid in by the Transferors, adjusted
pro rata for purchase of less than all of the Equity Interest, unless applicable
PRC laws and regulations require an appraisal of the Equity Interest or
stipulate other restrictions regarding the purchase price of the Equity
Interest.


1.3.2    If the applicable PRC laws and regulations require an appraisal of the
Equity Interest or stipulate other restrictions regarding the purchase price of
the Equity Interest at the time Party A exercises the Option, the Parties agree
that the purchase price shall be set at the lowest price permissible under the
applicable laws and regulations.


1.4         Transfer of Equity Interest.  Upon each exercise of the Option under
this Agreement:


1.4.1    The Transferors shall hold or cause to be held a meeting of
shareholders of Party B in order to adopt such resolutions as necessary in order
to approve the transfer of the relevant Equity Interest (such Equity Interest
hereinafter the “Purchased Equity Interest”) to Party A and/or the Designee;


1.4.2    The relevant Parties shall, enter into an Equity Interest Purchase
Agreement, in a form reasonably acceptable to Party A, setting forth the terms
and conditions for the sale and transfer of the Purchased Equity Interest;


1.4.3    The relevant Parties shall execute, without any security interest, all
other requisite contracts, agreements or documents, obtain all requisite
approval and consent of the government, conduct all necessary actions, transfer
the valid ownership of the Purchased Equity Interest to Party A and/or the
Designee, and cause Party A and/or the Designee to be the registered owner of
the Purchased Equity Interest.  As used herein, “security interest” means any
mortgage, pledge, the right or interest of the third party, any purchase right
of equity interest, right of acquisition, right of first refusal, right of
set-off, ownership detainment or other security arrangements; however, such term
shall not include any security interest created under that certain Equity Pledge
Agreement dated as of September 16, 2010 by and among the Parties (the “Pledge
Agreement”).


1.5         Payment.  Payment of the purchase price shall be determined through
negotiation between the Transferors and Party A （including the Designee） in
accordance with the applicable laws at the time of the exercise of the Option.


2.           REPRESENTATIONS RELATING TO EQUITY INTEREST


2.1         Party B’s Representations.  Party B hereby represents and warrants:

Option Agreement
JOWAY
 
-2-

--------------------------------------------------------------------------------

 


2.1.1    Without Party A’s prior written consent, Party B’s Articles of
Association shall not be supplemented, changed or renewed in any way, Party B’s
registered capital of shall not be increased or decreased, and the structure of
the registered capital shall not be changed in any form;


2.1.2    To maintain the corporate existence of Party B and to prudently and
effectively operate the business according with customary fiduciary standards
applicable to managers with respect to corporations and their shareholders;


2.1.3    Without Party A’s prior written consent, upon the execution of this
Agreement, to not sell, transfer, mortgage, create pledges, liens, or any other
encumbrances on or dispose, in any other form, any asset, legitimate or
beneficial interest of business or income, or encumber or approve any
encumbrance or imposition of any security interest on Party B’s assets;


2.1.4    Without Party A’s prior written consent, to not issue or provide any
guarantee or permit the existence of any debt, other than (i) such debt that may
arise from Party B’s normal or daily business (excepting a loan); and (ii) such
debt which has been disclosed to Party A before this Agreement;


2.1.5    To operate and conduct all business operations in the ordinary course
of business, without damaging Party B’s business or the value of its assets;


2.1.6    Without Party A’s prior written consent, to not enter into any material
agreements, other than agreements entered into in the ordinary course of
business (for purpose of this paragraph, if any agreement for an amount in
excess of One Hundred Thousand Renminbi (RMB 100,000) shall be deemed a material
agreement);


2.1.7    Without Party A’s prior written consent, to not provide loan or credit
to any other party or organization;


2.1.8    To provide to Party A all relevant documents relating to its business
operations and finance at the request of Party A;


2.1.9    To purchase and maintain general business insurance of the type and
amount comparable to those held by companies in the same industry, with similar
business operations and assets as Party B, from an insurance company approved by
Party A;


2.1.10  Without Party A’s prior written consent, to not enter into any merger,
cooperation, acquisition or investment;


2.1.11  To notify Party A of the occurrence or the potential occurrence of
litigation, arbitration or administrative procedure relating to Party B’s
assets, business operations and/or income;

Option Agreement
JOWAY
 
-3-

--------------------------------------------------------------------------------

 


2.1.12 In order to guarantee the ownership of Party B’s assets, to execute all
requisite or relevant documents, take all requisite or relevant actions, and
make and pursue all relevant claims;


2.1.13  Without Party A’s prior written notice, to not assign the Equity
Interest in any form; however, Party B shall distribute dividends to the
Shareholders upon the request of Party A; and


2.1.14  In accordance with Party A’s request, to appoint any person designated
by Party A to be a management member of Party B.


2.2         Transferors’ Representations.  The Transferors hereby represent and
warrant:


2.2.1    Without Party A’s prior written consent, upon the execution of this
Agreement, to not sell, transfer, mortgage, create pledges, liens, or any other
encumbrances on or dispose in any other form any legitimate or beneficial
interest of the Equity Interest, or to approve any security interest, except as
created pursuant to the Pledge Agreement;


2.2.2    Without Party A’s prior written notice, to not adopt or support or
execute any shareholders resolution at any meeting of the shareholders of Party
B that seeks to approve any sale, transfer, mortgage or disposal of any
legitimate or beneficial interest of the Equity Interest, or to allow any
attachment of security interests, except as created pursuant to the Pledge
Agreement;


2.2.3    Without Party A’s prior written notice, to not agree or support or
execute any shareholders resolution at any meeting of the shareholders of Party
B that seeks to approve Party B’s merger, cooperation, acquisition or
investment;


2.2.4    To notify Party A the occurrence or the potential occurrence of any
litigation, arbitration or administrative procedure relevant to the Equity
Interest;


2.2.5    To cause Party B’s Board of Directors to approve the transfer of the
Purchased Equity Interest pursuant to this Agreement;


2.2.6    In order to maintain the ownership of Equity Interest, to execute all
requisite or relevant documents, conduct all requisite or relevant actions, and
make all requisite or relevant claims, or make requisite or relevant defense
against all claims of compensation;


2.2.7    Upon the request of Party A, to appoint any person designated by Party
A to be a director of Party B; and

Option Agreement
JOWAY
 
-4-

--------------------------------------------------------------------------------

 


2.2.8    To prudently comply with the provisions of this Agreement and any other
agreements entered into with Party A and Party B in connection therewith, and to
perform all obligations under all such agreements, without taking any action or
nonfeasance that may affect the validity and enforceability of such agreements.


3.           Representations and Warranties.  As of the execution date of this
Agreement and on each transfer of Purchased Equity Interest pursuant to an
exercise of the Option, Party B and the Transferors hereby represent and warrant
as follows:


3.1         Such Parties shall have the power and ability to enter into and
deliver this Agreement and to perform their respective obligations thereunder,
and at each transfer of Purchased Equity Interest, the relevant Equity Interest
Purchase Agreement and to perform their obligations thereunder.  Upon execution,
this Agreement and each Equity Interest Purchase Agreement will constitute
legal, valid and binding obligations and be fully enforceable in accordance with
their terms;


3.2         The execution and performance of this Agreement and any Equity
Interest Purchase Agreement shall not: (i) violate any relevant laws and
regulations of the PRC; (ii) conflict with the Articles of Association or other
organizational documents of Party B; (iii) cause to breach any agreements or
instruments or having binding obligation on it, or constitute a breach under any
agreements or instruments or having binding obligation on it; (iv) breach
relevant authorization of any consent or approval and/or any effective
conditions; or (v) cause any authorized consent or approval to be suspended,
removed, or cause other added conditions;


3.3         The Equity Interest is transferable in whole and in part, and
neither Party B nor the Transferors has permitted or caused any security
interest to be imposed upon the Equity Interest other than pursuant to the
Pledge Agreement;


3.4         Party B does not have any unpaid debt, other than (i) such debt that
may arise during the ordinary course of business; and (ii) debt either disclosed
to Party A before this Agreement or incurred pursuant to Party A’s written
consent;


3.5         Party B has complied with all applicable PRC laws and regulations in
connection with this Agreement;


3.6         There are no pending or ongoing litigation, arbitration or
administrative procedures with respect Party B, its assets or the Equity
Interests, and Party B and the Transferors have no knowledge of any pending or
threatened claims to the best of their knowledge; and


3.7         The Transferors own the Equity Interest free and clear of
encumbrances of any kind, other than the security interest pursuant to the
Pledge Agreement.

Option Agreement
JOWAY
 
-5-

--------------------------------------------------------------------------------

 


4.           ASSIGNMENT OF AGREEMENT


4.1         Party B and the Transferors shall not transfer their rights and
obligations under this Agreement to any third party without Party A’s prior
written consent.


4.2         Party B and the Transferors hereby agrees that Party A shall be able
to transfer all of its rights and obligations under this Agreement to any third
party, and such transfer shall only be subject to a written notice of Party A to
Party B and  the Transferors without any further consent from Party B or the
Transferors.


5.           EFFECTIVE DATE AND TERM


5.1         This Agreement shall be effective as of the date first set forth
above.


5.2         The term of this Agreement shall commence from the effective date
and shall last for the maximum period of time permitted by law unless it is
early terminated in accordance with this Agreement.


5.3         At the end of the term of this Agreement (including any extension
thereto), or if earlier terminated pursuant to Section 5.2, the Parties agree
that any transfer of rights and obligations pursuant to Section 4.2 shall
continue to be in effect.


6.           APPLICABLE LAWS AND DISPUTE RESOLUTION


6.1         Applicable Laws.  The execution, validity, interpretation and
performance of this Agreement and the dispute resolution under this Agreement
shall be governed by the laws of PRC.


6.2         Dispute Resolution.  The Parties shall strive to resolve any
disputes arising from the interpretation or performance of this Agreement
through amicable negotiations.  If such dispute cannot be settled within thirty
(30) days, any Party may submit such dispute to China International Economic and
Trade Arbitration Commission (“CIETAC”) for arbitration. There shall be three
(3) arbitrators.  Party B shall select one (1) arbitrator and Party A shall
select one (1) arbitrator, and both arbitrators shall be selected within thirty
(30) days after giving or receiving the demand for arbitration.  Such
arbitrators shall be freely selected, and the Parties shall not be limited in
their selection to any prescribed list.  The chairman of the CIETAC shall select
the third arbitrator.  If a Party does not appoint an arbitrator who consents to
participate within thirty (30) days after giving or receiving the demand for
arbitration, the relevant appointment shall be made by the chairman of the
CIETAC.  The arbitration shall abide by the rules of CIETAC, and the arbitration
proceedings shall be conducted in Beijing, China in English.  The determination
of CIETAC shall be final and binding upon the Parties.
 
Option Agreement
JOWAY
 
-6-

--------------------------------------------------------------------------------

 

7.           Taxes and Expenses.  Each Party shall, according with PRC laws,
bear any and all registration taxes, costs and expenses for the transfer of
equity arising from the preparation, execution and completion of this Agreement
and all Equity Interest Purchase Agreements.


8.           Notices.  Notices or other communications required to be given by
any Party pursuant to this Agreement shall be written in English and Chinese and
delivered personally or sent by registered mail or prepaid mail or by a
recognized courier service or by facsimile transmission to the relevant address
of each Party as set forth below or other addresses of the Party as specified by
such Party from time to time.  The date when the notice is deemed to be duly
served shall be determined as follows: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served the tenth (10th) day after the date of the air registered mail with the
postage prepaid has been sent out (as is shown on the postmark), or the fourth
(4th) day after the delivery by an internationally recognized courier service;
and (c) a notice sent by facsimile transmission is deemed duly served upon the
receipt time as shown on the transmission confirmation.
 
Party A
Tianjin Junhe Enterprise Management Consulting Co., Ltd.


Address:    No.2 Baowang Road, Baodi Economic Development
Zone, Tianjin City, China


Attn: ZHANG Jinghe


Fax: 86-22-22531917
Tel: 86-22-22531917


Party B:


Tianjin Joway Shengshi Group Co., Ltd.
Address: Floor 16, Global Landmark, No.309 Nanjing Road,
Nankai District, Tianjin City, China


Attn: ZHANG Jinghe


Fax: 86-22-58896860
Tel: 86-22-58896888
 
Option Agreement
JOWAY
 
-7-

--------------------------------------------------------------------------------

 
 
Party C:
    
PartyC1: ZHANG Jinghe


         Address: Floor 16, Global Landmark, No.309 Nanjing Road, Nankai
District, Tianjin City, China.


         Tel: 86-22-58896889
         Fax: 86-22-58896860


PartyC2: SONG Baogang


         Address: No.40, Line 1, 1 Zone, Qingtuo Cun, Douzhangzhuang
         Villiage, Wuqing District, Tianjin City, China


         Tel: 86-22-58896866
         Fax: 86-22-58896860


9.           Confidentiality.  The Parties acknowledge and confirm that any oral
or written information exchanged by the Parties in connection with this
Agreement is confidential.  The Parties shall maintain the confidentiality of
all such information. Without the written approval by the other Parties, any
Party shall not disclose to any third party any confidential information except
as follows:


(a)         Such information was in the public domain at the time it was
communicated;


(b)         Such information is required to be disclosed pursuant to the
applicable laws, regulations, policies relating to the stock exchange; or


(c)         Such information is required to be disclosed to a Party’s legal
counsel or financial consultant, provided however, such legal counsel and/or
financial consultant shall also comply with the confidentiality as stated
hereof.  The disclosure of confidential information by employees or agents of
the disclosing Party is deemed to be an act of the disclosing Party, and such
Party shall be responsible for all breach of confidentiality arising from such
disclosure.  This provision shall survive even if certain clauses of this
Agreement are subsequently amended, revoked, terminated or determined to be
invalid or unable to implement for any reason.


10.         Further Warranties.  The Parties agree to promptly execute such
documents as required to perform the provisions of this Agreement, and to take
such actions as may be reasonably required to perform the provisions of this
Agreement.


Option Agreement
JOWAY
 
-8-

--------------------------------------------------------------------------------

 

11.         MISCELLANEOUS


11.1       Amendment, Modification and Supplement.  Any amendments and
supplements to this Agreement shall only take effect if executed by both Parties
in writing.


11.2       Entire Agreement.  Notwithstanding Article 5 of this Agreement, the
Parties acknowledge that this Agreement constitutes the entire agreement of the
Parties with respect to the subject matters therein and supersede and replace
all prior or contemporaneous agreements and understandings, whether oral or in
writing.


11.3       Severability.  If any provision of this Agreement is deemed invalid
or non-enforceable according with relevant laws, such provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way.  The Parties shall, through reasonable
negotiation, replace such invalid, illegal or non-enforceable provisions with
valid provisions in order to bring similar economic effects of those invalid,
illegal or non-enforceable provisions.


11.4       Headings.  The headings contained in this Agreement are for reference
only and shall not affect the interpretation and explanation of the provisions
in this Agreement.


11.5       Language and Copies.  This Agreement shall be executed in English in
five (5) duplicate originals. Each Party shall hold one (1) original, each of
which shall have the same legal effect.


11.6       Successor.  This Agreement shall be binding on the successors of each
Party and the transferee allowed by each Party.


11.7       Survival.  Each Party shall continue to perform its obligations
notwithstanding the expiration or termination of this Agreement.  Article 6,
Article 8, Article 9 and Section 11.7 hereof shall continue to be in full force
and effect after the termination of this Agreement.


11.8       Waiver.  Any Party may waive the terms and conditions of this
Agreement in writing with the written approval of all the Parties.  Under
certain circumstances, any waiver by a Party to the breach of other Parties
shall not be construed as a waiver of any other breach by any other Parties
under similar circumstances.


[SIGNATURE PAGE FOLLOWS]

Option Agreement
JOWAY
 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives as of the date first set forth above.
 
PARTY A:  
Tianjin Junhe Enterprise Management Consulting Co., Ltd.
         
Legal/Authorized Representative:
/s/ Zhang Jinghe
   
Name: ZHANG Jinghe
   
Title: Executive Director
 



PARTY B:  
Tianjin Joway Shengshi Group Co., Ltd.
         
Legal/Authorized Representative:
/s/ Zhang Jinghe
   
Name: ZHANG Jinghe
   
Title: Executive Director
 

 
Option Agreement
JOWAY
 
-10-

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR SHAREHOLDERS OF PARTY B


SHAREHOLDERS OF PARTY B:


/s/ Zhang Jinghe
 
ZHANG Jinghe
 
ID Card No.: 120103196511255419
 
Owns 99% of Tianjin Joway Shengshi Group Co., Ltd.
 



/s/ Song Baogang
 
SONG Baogang
 
ID Card No.: 120222196009281034
 
Owns 1% of Tianjin Joway Shengshi Group Co., Ltd.
 

 
Option Agreement
JOWAY

-11-

--------------------------------------------------------------------------------

